I concur in the result, but do not think the simple tool doctrine should be extended to such an instrumentality as the truck or dolly involved in this case. I think the basis upon which an affirmance of the judgment should rest is that it does not appear from the complaint that the truck or dolly was in any way defective, but the real cause of the accident, as disclosed by the complaint, was the manner in which the appellant loaded the bathtub, one side of which was much heavier than the other, onto the conveyor, which had a rounded surface, and in the way the appellant attempted to get it from the surface of the ground onto the concrete floor, all of which was under his own control and left to his own judgment as to how it all should be done. The complaint does not allege any facts showing that the accident was caused by any failure to perform any duty the employer owed to his employee. *Page 589